PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

















BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/396,514
Filing Date: 31 Dec 2016
Appellant(s): Ganga, Ilango, S.



__________________
Nick Carr
Registration No. 57, 594
For Appellant







EXAMINER’S ANSWER

This is in response to the appeal brief filed on July 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 12 , 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following grounds of rejection are applicable to the appealed claims.

Response to Appellant’s Argument
The Non-Statutory Obviousness-Type Double Patenting (ODP) Rejections are moot. In response to the argument, the Office has agreed to withdraw the ODP-type rejections because the Appellant submitted a Terminal Disclaimer to the US Co-pending Application: 15396505 to overcome the ODP rejections on 02/08/2021.

Applicant’s Argument:
The applicant argues, argument 1 of appeal brief dated July 12 , 2021, on page7 in substance that “Appellant respectfully submits that the Office erred in rejecting the independent claims, as the references to not teach, individually or collectively, an “Ethernet frame” that is “received from a first VM via a virtual interface assigned to the first VM by a VMM,” where “the first VM” is “executed on an external device” as recited by the independent claims... and “forward[ing] the Ethernet frame to a second VM to be executed on the external device via a physical port. “Stated differently, the references are silent as to the claimed “first VM” executing on “an external device” that is a source of an “Ethernet frame,” and “a second VM” executing on the “external device” is a destination of the frame. Figure 1 of the instant application is illustrative of the claimed subject matter:”
 Examiner’s Response:
by marking, labeling, tagging, encapsulating, or otherwise modifying the communication, such that the communication includes an indication of the networking identifier… may include modifying or supplementing header information utilized to direct the communication over the network e.g., an Ethernet header, further, Richardson identifies a network identifier (port) associated with the virtual interface in ([0025] … virtual machine manager (VMM) module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine). However, “Forwarding the Ethernet frame to a second VM to be executed on the external device” Richardson teaches  an external internet connected to an external computing system 205d a V-network which examiner is  construing as the second VM on the external device.

Applicant’s Argument:
The applicant argues, argument 2 of appeal brief dated July 12 , 2021, on page11-12 in substance that Richardson does not teach the limitations of “access an Ethernet frame received from a first virtual machine (VM) via a virtual interface assigned to the first VM by a virtual machine monitor (VMM), the first VM to be executed on an external device” and “forward the Ethernet frame to a second VM to be executed on the external device via a physical port” recited by the independent claims. Instead, Richardson is expressly limited to communications between virtual machines executing on different host systems. Therefore, Appellant respectfully submits that the Office erred in failing to establish a prima facie case of obviousness under 35 U.S.C § 103(a).
Examiner’s Response:

utilized to direct the communication over the network ( e.g. an Ethernet header) that examiner is construing that the communication is an Ethernet frame and the VMM module on each host tags the communication originating from each virtual machine which is then forwarded over the physical network. Further, Richardson teaches in [0026] networking identifiers associated with communications for purposes of transport over physical networks ("Tag")  and Networking devices may associate networking identifiers with communications as those communications are transported over the interconnection network, so that they may be efficiently routed by any core routers and forwarding  to routers that provide gateways to networks having nodes that also belong to the virtual networks associated with those networking identifiers. However, independent claim merely recites …forward the Ethernet frame to a second VM to be executed on the external device via a physical port. 

Applicant’s Argument:
The applicant argues argument 3 of appeal brief dated July 12, 2021, page13 in substance that “Appellant respectfully submits that Richardson is silent as to any“ ports, let alone the claimed “physical port.” Indeed, in rejecting the “identify a port associated with the virtual interface” limitation of the independent claims, the Office waves hands and inserts different claim language, namely “identify a [sic] identifier.” Office Action, p. 8. However, this is different than what is claimed. The Office concedes
this error, as the Office later admits Richardson does not teach the claimed “identify a port associated with the virtual interface.” Jd.”
Examiner’s Response:
The examiner respectfully disagrees. Richardson implicitly discloses in [0025] that the VMM module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine. The tagged communications are then forwarded over the physical network, where examiner is construing that Richardson implicitly discloses identifying a port associated with the virtual interface. However, fails to explicitly teach identify a 

Conclusion
In view of the above reasoning, the combined teaching of Richardson, Xu, Tingley, and Polland discloses each and every limitations of the independent claims 1, 10, and 18. Therefore, Examiner believes all the rejections shall be sustained.

Respectfully submitted,
/WILFRED THOMAS/Examiner, Art Unit 2416     


                                                                                                                                                                                                   
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416   
  

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.